Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

of

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

Dated as of February 13, 2013

 

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH MEMBERSHIP INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE     ARTICLE 1      DEFINED TERMS    Section 1.01.  

Definitions

     2    Section 1.02.  

Other Definitional and Interpretative Provisions

     9      ARTICLE 2      ORGANIZATION    Section 2.01.  

Formation; Amendment and Restatement

     10    Section 2.02.  

Company Name

     10    Section 2.03.  

Purposes of the Company

     10    Section 2.04.  

Principal Place of Business

     10    Section 2.05.  

Registered Office and Agent

     11    Section 2.06.  

Qualification in Other Jurisdictions

     11    Section 2.07.  

Term

     11    Section 2.08.  

No State-law Partnership

     11      ARTICLE 3      CAPITALIZATION    Section 3.01.  

Membership Interests; Capitalization

     11    Section 3.02.  

Authorization and Issuance of Additional Membership Interests

     13    Section 3.03.  

Repurchase or Redemption of Class A Shares

     14    Section 3.04.  

Changes in Common Stock

     14      ARTICLE 4      MEMBERS    Section 4.01.  

Names and Addresses

     14    Section 4.02.  

No Liability for Status as Member

     15    Section 4.03.  

No Restrictions of Business Pursuits of Member

     15    Section 4.04.  

Transactions Between Members and the Company

     15    Section 4.05.  

Meeting of Members

     15    Section 4.06.  

Action by Members Without Meeting

     16    Section 4.07.  

Limited Rights of Members

     16   

 

i



--------------------------------------------------------------------------------

  ARTICLE 5      DISTRIBUTIONS    Section 5.01.  

Distributions

     16    Section 5.02.  

Distributions for Payment of Income Tax

     16    Section 5.03.  

Limitations on Distributions

     17    Section 5.04.  

Withholding

     17      ARTICLE 6      ALLOCATIONS AND TAX MATTERS    Section 6.01.  

Capital Accounts and Adjusted Capital Accounts

     18    Section 6.02.  

Additional Capital Contributions

     19    Section 6.03.  

Allocations of Net Profits and Net Losses

     19    Section 6.04.  

Special Allocations

     19    Section 6.05.  

Allocation for Income Tax Purposes

     21    Section 6.06.  

Other Allocation Rules

     22    Section 6.07.  

Regulatory Compliance

     22    Section 6.08.  

Certain Costs And Expenses

     22      ARTICLE 7      MANAGEMENT AND CONTROL OF BUSINESS    Section 7.01.
 

Management

     23    Section 7.02.  

Certain Covenants

     23    Section 7.03.  

Investment Company Act

     23      ARTICLE 8      OFFICERS    Section 8.01.  

Officers

     23    Section 8.02.  

Other Officers and Agents

     24    Section 8.03.  

Chief Executive Officer

     24    Section 8.04.  

Treasurer

     24    Section 8.05.  

Secretary

     24    Section 8.06.  

Other Officers

     24      ARTICLE 9      TRANSFERS OF INTERESTS; ADMITTANCE OF NEW MEMBERS   
Section 9.01.  

Transfer of Membership Interests

     25    Section 9.02.  

Transfer of HII’s Interest

     25    Section 9.03.  

Recognition of Transfer; Substituted and Additional Members

     25    Section 9.04.  

Expense of Transfer; Indemnification

     27    Section 9.05.  

Exchange Agreement

     27    Section 9.06.  

Recapitalization

     27   

 

ii



--------------------------------------------------------------------------------

  ARTICLE 10      DISSOLUTION AND TERMINATION    Section 10.01.  

Dissolution

     27    Section 10.02.  

Termination

     29      ARTICLE 11      EXCULPATION AND INDEMNIFICATION    Section 11.01.  

Exculpation

     29    Section 11.02.  

Indemnification

     30    Section 11.03.  

Expenses

     30    Section 11.04.  

Non-Exclusivity

     30    Section 11.05.  

Insurance

     31      ARTICLE 12      ACCOUNTING AND RECORDS; TAX MATTERS   
Section 12.01.  

Accounting and Records

     31    Section 12.02.  

Tax Returns

     31    Section 12.03.  

Tax Partnership

     31    Section 12.04.  

Tax Elections

     31    Section 12.05.  

Tax Matters Member

     32      ARTICLE 13      ARBITRATION      ARTICLE 14      MISCELLANEOUS
PROVISIONS    Section 14.01.  

Entire Agreement

     34    Section 14.02.  

Binding on Successors

     34    Section 14.03.  

Managing Member’s Business

     34    Section 14.04.  

Debt or Equity Financing

     34    Section 14.05.  

Governing Law

     34    Section 14.06.  

Headings

     34    Section 14.07.  

Severability

     35    Section 14.08.  

Notices

     35    Section 14.09.  

Amendments

     35    Section 14.10.  

Consent to Jurisdiction

     36    Section 14.11.  

WAIVER OF JURY TRIAL

     36   

 

iii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

of

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the
“Agreement”) of Health Plan Intermediaries Holdings, LLC, a Delaware limited
liability company ( the “Company”), dated as of February 13, 2013, is adopted,
executed and agreed to, for good and valuable consideration, by Health Insurance
Innovations, Inc., a Delaware corporation (“HII”), Health Plan Intermediaries,
LLC, a Florida limited liability company (“HPI”) and Health Plan Intermediaries
Sub, LLC, a Delaware limited liability company (“HPIS”), as Members. Capitalized
terms used but not simultaneously defined are defined in or by reference to
Section 1.01.

W I T N E S S E T H:

WHEREAS, the Company was formed as a limited liability company on July 16, 2012,
pursuant to the Delaware Limited Liability Company Act (6 Del.C. §18-101, et
seq.) (as amended from time to time, the “Delaware LLC Act”) by the filing of
its Certificate of Formation (as amended, the “Certificate”) with the Secretary
of State;

WHEREAS, HII and the Company have entered into an underwriting agreement (the
“IPO Underwriting Agreement”) with the several underwriters (the “IPO
Underwriters”) named therein, providing for the initial public offering (the
“IPO”) of 5,066,667 Class A Shares (as defined below) of HII;

WHEREAS, prior to the execution hereof, HPI and HPIS were the sole members of
the Company (the “Prior Members”) under the Second Amended and Restated
Liability Company Agreement of the Company dated as of November 7, 2012 (the
“Prior LLC Agreement”) pursuant to which the Company has heretofore been
governed;

WHEREAS, in connection with the IPO, it is contemplated that (i) immediately
prior to consummation of the IPO (the “Effective Time”), all of the limited
liability company interests in the Company held by the Prior Members (the “Prior
LLC Interests”) will be converted into the number of Series B Membership
Interests (as defined below) set forth opposite each Prior Member’s name in
Exhibit A hereto, (ii) at the Effective Time, all of the shares of common stock
of HII held by the Prior Members will be converted into the number of Class B
Shares (as defined below) equal to the number of Series B Membership Interests
issued to such Prior Member, (iii) immediately after the IPO, HII will
contribute the net proceeds thereof to the Company in exchange for 5,066,667
Series A Membership Interests (as defined below), and (iv) if and to the extent
the IPO Underwriters exercise their over-allotment option to purchase Optional
Securities (as defined below) pursuant to Section 3 of the IPO Underwriting
Agreement,



--------------------------------------------------------------------------------

HII will issue additional Class A Shares and use the net proceeds thereof to
purchase an equal number of Series B Membership Interests and Class B Shares
from HPI, which Series B Membership Interests will immediately thereafter be
recapitalized into Series A Membership Interests and which Class B Shares will
immediately thereafter be cancelled (collectively, the “IPO Transactions”); and

WHEREAS, the Prior Members desire to amend and restate the Prior LLC Agreement
as set forth herein to give effect to IPO Transactions and to reflect the
admission of HII as a Member and as sole managing member.

NOW, THEREFORE, the Members and the Company hereby agree as follows:

ARTICLE 1

DEFINED TERMS

Section 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Fiscal Year or
period, adjusted as follows:

(a) increased by the sum of (x) any amounts which such Member is obligated or
has agreed to contribute (but has not yet contributed) to the Company and
(y) the amounts which such Member is obligated to restore or is deemed to be
obligated to restore pursuant to Treas. Reg. §1.704-1(b)(2)(ii)(c), Treas. Reg.
§1.704-2(g)(1) and Treas. Reg. §1.704-2(i)(5); and

(b) decreased by the items described in subclauses (4), (5) and (6) of Treas.
Reg. §1.704-1(b)(2)(ii)(d) with respect to such Member.

“Affiliate” means, when used with respect to a specified Person, any Person
which (a) directly or indirectly Controls, is Controlled by or is Under Common
Control with such specified Person, (b) is an officer, director, general
partner, trustee or manager of such specified Person or of a Person described in
clause (a), or (c) is a Relative of such specified Person or of an individual
described in clauses (a) or (b).

“Agreement” is defined in the preamble.

“Applicable Law” means, to the extent applicable to the Company or its
activities or any Member, as applicable: (a) all U.S. federal and state statutes
and laws and all statutes and laws of foreign countries; (b) all rules and
regulations (including interpretations thereof) of all regulatory

 

2



--------------------------------------------------------------------------------

agencies, organizations and bodies; and (c) all rules and regulations (including
interpretations thereof) of all self-regulatory agencies, organizations and
bodies now or hereafter in effect.

“Assumed Tax Liability” means an amount equal to the Assumed Tax Rate multiplied
by the aggregate amount of all items of income, gain, deduction, loss, and
credit allocated to such Member pursuant to Section 6.05 (computed without
regard to (i.e., ignoring) any reduction in income attributable to any basis
adjustments with respect to a Member as a result of the Company’s election
pursuant to Section 754 of the Code).

“Assumed Tax Rate” means, for any taxable year, the highest marginal effective
rate of federal, state, and local income tax applicable to an individual
resident in Tampa, Florida (or, if higher, a corporation doing business in
Tampa, Florida), taking into account any allowable deductions in respect of such
state and local taxes in computing a Member’s liability for federal income tax;
provided that the Assumed Tax Rate will initially be set at 45.5 percent, and
will be adjusted, at the discretion of the Managing Member, at any time that the
applicable tax rates change.

“Book Value” means, with respect to any property, such property’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Book Value of any property contributed by a Member to the
Company shall be the Fair Market Value of such property as reasonably determined
by the Managing Member;

(b) The Book Values of all properties shall be adjusted to equal their
respective Fair Market Values as determined in the Managing Member’s discretion
in connection with (i) the acquisition of an interest in the Company by any new
or existing Member in exchange for more than a de minimis capital contribution
to the Company, (ii) the distribution by the Company to a Member of more than a
de minimis amount of property as consideration for an interest in the Company,
or (iii) the liquidation of the Company within the meaning of Treas. Reg.
§1.704-1(b)(2)(ii)(g)(I) (other than pursuant to Section 708(b)(1)(B) of the
Code);

(c) The Book Value of property distributed to a Member shall be the Fair Market
Value of such property as determined by the Managing Member; and

(d) The Book Value of all property shall be increased (or decreased) to reflect
any adjustments to the adjusted tax basis of such property pursuant to
Section 734(b) of the Code or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treas. Reg. §1.704-1 (b)(2)(iv)(m) and clause (f) of the definition
of Net Profits and Net Losses; provided, however, that Book Value shall not be
adjusted pursuant to this clause (d) to the extent the Managing Member
determines that an adjustment pursuant to clause (b) hereof

 

3



--------------------------------------------------------------------------------

is necessary or appropriate in connection with the transaction that would
otherwise result in an adjustment pursuant to this clause (d).

If the Book Value of property has been determined or adjusted pursuant to
clauses (b) or (d) hereof, such Book Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such property for purposes of
computing Net Profits and Net Losses and other items allocated pursuant to
Article 6.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Tampa, Florida or New York, New York are authorized by law
to close.

“Capital Account” is defined in Section 6.01(a).

“Capital Contribution” means the amount of all cash capital contributions by a
Member to the Company and the Fair Market Value of any property contributed by a
Member to the Company (net of any liabilities secured by such property that the
Company is considered to assume or take subject to under Section 752 of the
Code).

“Certificate” is defined in the recitals.

“Class A Shares” means the class A common stock, par value $0.001 per share, of
HII.

“Class B Shares” means the class B common stock, par value $0.001 per share, of
HII.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” is defined in the preamble.

“Company Minimum Gain” means “partnership minimum gain” as that term is defined
in Treas. Reg. §1.704-2(d).

“Control,” including the correlative terms “Controlling,” “Controlled by” and
“Under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.

“Delaware LLC Act” is defined in the recitals.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax
purposes with respect to property for such taxable year, except that with
respect to any property the Book Value of which differs from its adjusted tax
basis at the beginning of such taxable year, Depreciation shall be an amount
which bears the same ratio to such beginning Book Value as the federal

 

4



--------------------------------------------------------------------------------

income tax depreciation, amortization or other cost recovery deduction for such
taxable year bears to such beginning adjusted tax basis; provided that if the
adjusted tax basis of any property at the beginning of such taxable year is
zero, Depreciation with respect to such property shall be determined with
reference to such beginning value using any reasonable method selected by the
Managing Member.

“Dispute” is defined in Article 13.

“Economic Risk of Loss” has the meaning assigned to such term in Treas. Reg.
§1.752-2(a).

“Effective Time” is defined in the recitals.

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests, other share capital or securities containing any profit participation
features, (b) any securities directly or indirectly convertible or exercisable
into or exchangeable for any capital stock, membership interests, other share
capital or securities containing any profit participation features, (c) any
rights or options directly or indirectly to subscribe for or to purchase any
capital stock, membership interests, other share capital or securities
containing any profit participation features or to subscribe for or to purchase
any securities directly or indirectly convertible or exercisable into or
exchangeable for any capital stock, membership interests, other share capital or
securities containing any profit participation features, (d) any share
appreciation rights, phantom share rights or other similar rights, or (e) any
equity securities, rights or instruments issued or issuable with respect to any
of the foregoing referred to in clauses (a) through (d) above in connection with
a combination, subdivision, recapitalization, merger, consolidation, conversion,
share exchange or other reorganization or similar event or transaction.

“Exchange Agreement” means the Exchange Agreement dated as of the date hereof
among HII, HPI, HPIS and the Company.

“Exchange Rate” is defined in the Exchange Agreement; provided that for purposes
of Section 3.02 and Section 3.03, the “Exchange Rate” for determining the number
of Series A Membership Interests to be issued, forfeited, vested, redeemed,
repurchased or otherwise dealt with in connection with similar actions involving
Class A Shares shall be the same for Series A Membership Interests as it is at
the time under the Exchange Agreement for Exchanges (as defined in the Exchange
Agreement) of Series B Membership Interests for Class A Shares.

“Fair Market Value” means, with respect to specified property as of any date,
the fair market value for such property as between a willing buyer under no
compulsion to buy and a willing seller under no compulsion to sell in an arm’s
length transaction occurring on such date, taking into account all relevant
factors determinative of value (including in the case of securities any
restrictions on transfer applicable thereto), as is reasonably determined in
good faith by the Managing Member.

 

5



--------------------------------------------------------------------------------

“Fiscal Year” means, except as otherwise required by Applicable Law, for the
Company’s financial reporting and federal income tax purposes, a period
commencing January 1 and ending December 31 of each year, or such other period
as the Managing Member may determine.

“Indemnitee” is defined in Section 11.02.

“Initiating Party” is defined in Article 13.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“IPO” is defined in the recitals.

“IPO Underwriters” is defined in the recitals.

“IPO Underwriting Agreement” is defined in the recitals.

“Losses” is defined in Section 11.02.

“Majority Holders,” at any time, means Members holding a majority of the Series
B Membership Interests at such time outstanding; provided, however, that if the
outstanding Series B Membership Interests represent less than 25% of the
aggregate Series B Membership Interests issued at the Effective Time, “Majority
Holders” shall mean the Managing Member.

“Managing Member” means HII.

“Member” means each Person listed on Exhibit A hereto and each other Person that
becomes a member of the Company as provided herein, so long as such Person
continues as a member of the Company.

“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treas. Reg. §1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treas. Reg. §1.704-2(i)(2).

“Member Nonrecourse Deductions” has the meaning assigned to the term “partner
nonrecourse deductions” in Treas. Reg. §1.704-2(i)(1).

“Net Profits” and “Net Losses” for any Fiscal Year or other period means,
respectively, an amount equal to the Company’s taxable income or loss for such
taxable year, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or

 

6



--------------------------------------------------------------------------------

deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss), with the following
adjustments (without duplication):

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits and Net Losses pursuant to
this definition of “Net Profits” and “Net Losses” shall be added to such taxable
income or loss;

(b) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treas. Reg. §1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Net Profits or Net Losses pursuant to this definition of “Net Profits”
and “Net Losses” shall be subtracted from such taxable income or loss;

(c) In the event the Book Value of any asset is adjusted pursuant to clause (b),
clause (c) or clause (d) of the definition of Book Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Book Value of the asset) or an item of loss (if the adjustment decreases the
Book Value of the asset) from the disposition of such asset and shall be taken
into account for purposes of computing Net Profits or Net Losses;

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such taxable year;

(f) To the extent an adjustment to the adjusted tax basis of any asset pursuant
to Section 734(b) of the Code is required, pursuant to Treas. Reg.
§1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Net Profits
or Net Losses; and

(g) Any items that are allocated pursuant to Section 6.04 shall be determined by
applying rules analogous to those set forth in clauses (a) through (f) hereof
but shall not be taken into account in computing Net Profits and Net Losses.

“Nonrecourse Deductions” is defined in Treas. Reg. §1.704-2(b).

 

7



--------------------------------------------------------------------------------

“Notice” is defined in Section 14.08.

“Optional Securities” as used herein has the meaning ascribed to it in the IPO
Underwriting Agreement.

“Prior LLC Agreement” is defined in the preamble.

“Panel” is defined in Article 13.

“Percentage Interest” of each Member is set forth on Exhibit A hereto, which may
be amended from time to time and which shall be equal to a fraction (expressed
as a percentage), the numerator of which is the number of Series A Membership
Interests and Series B Membership Interests held by such Member and the
denominator of which is the number of Series A Membership Interests and Series B
Membership Interests held by all the Members (it being understood that if the
Company hereafter issues any Equity Securities other than Series A Membership
Interests or Series B Membership Interests, then this definition shall be
changed pursuant to an amendment of this Agreement in accordance with the terms
hereof).

“Permitted Transferee” means (i) the spouse of such Member, (ii) any trust, or
family partnership or family limited liability company, the sole beneficiary of
which is such Member, the spouse of, or any Person related by blood or adoption
to, such Member, (iii) an Affiliate of such Member, (iv) in the context of a
distribution by such Member to its direct or indirect equity owners
substantially in proportion to such ownership, the partners, members or
stockholders of such Member, or the partners, members or stockholders of such
partners, members or stockholders, (v) any Member and (vi) any Transferee in a
Transfer that complies with Article 9.

“Permitted Transferee Member” means a Permitted Transferee that is admitted as a
Member pursuant to the terms of this Agreement.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee, or entity in a representative
capacity, and any government or agency or political subdivision thereof.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof among HII and the other parties thereto.

“Regulatory Allocations” is defined in Section 6.04(b).

“Relative” means any Person’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships and any Person sharing such Person’s household
(other than a tenant or employee).

 

8



--------------------------------------------------------------------------------

“Responding Party” is defined in Article 13.

“Secretary of State” means the Secretary of State of the State of Delaware.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Membership Interests” is defined in Section 3.01(a).

“Series B Membership Interests” is defined in Section 3.01(a).

“Subsidiary” means (a) any corporation, limited liability company or other
entity, a majority of the capital stock or other equity interests of which
having ordinary voting power to elect a majority of the board of directors or
other Persons performing similar functions is at the time owned, directly or
indirectly, with power to vote, by the Company or any direct or indirect
Subsidiary of the Company or (b) a partnership in which the Company or any
direct or indirect Subsidiary is a general partner.

“Subsidiary Partnership” means an entity which is a partnership for U.S. federal
income tax purposes and which is Controlled by the Company.

“Tax Distribution Date” is defined in Section 5.02.

“Tax Matters Member” is defined in Section 12.05(a).

“Tax Receivable Agreement” means the Tax Receivable Agreement dated February 13,
2013 among HII, the Company and the other parties thereto.

“Transfer” is defined in Section 9.01.

“Transaction Documents” means, collectively, this Agreement, the Exchange
Agreement, the Registration Rights Agreement and the Tax Receivable Agreement.

“Treasury Regulations” or “Treas. Reg.” means the Federal income tax regulations
promulgated under the Code, as such Treasury Regulations may be amended from
time to time (it being understood that all references herein to specific
sections of the Treasury Regulations shall be deemed also to refer to any
corresponding provisions of succeeding Treasury Regulations).

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings and captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Annexes
are to Articles, Sections, Exhibits and Annexes of this Agreement unless
otherwise specified. Any

 

9



--------------------------------------------------------------------------------

capitalized term used in any Exhibit and not otherwise defined therein has the
meaning ascribed to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, restated, modified or supplemented from time to time in accordance
with the terms thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. References to “law,” “laws” or to a particular statute or law
shall be deemed also to include any and all Applicable Laws.

ARTICLE 2

ORGANIZATION

Section 2.01. Formation; Amendment and Restatement. The Company was formed as a
Delaware limited liability company under and pursuant to the Delaware LLC Act.
The Members agree to continue the Company as a limited liability company under
the Delaware LLC Act, upon the terms and subject to the conditions set forth in
this Agreement. The rights, powers, duties, obligations and liabilities of the
Members shall be determined pursuant to the Delaware LLC Act and this Agreement.
To the extent that the rights, powers, duties, obligations and liabilities of
any Member are different by reason of any provision of this Agreement than they
would be in the absence of such provision, this Agreement shall, to the extent
permitted by the Delaware LLC Act, control.

Section 2.02. Company Name. The name of the Company is Health Plan
Intermediaries Holdings, LLC. The business of the Company may be conducted under
that name or such other names as the Managing Member may from time to time
designate; provided, however, that the Company complies with Applicable Law
relating to name changes and the use of fictitious and assumed names.

Section 2.03. Purposes of the Company. The purposes of the Company are to carry
on any lawful business or activity and to have and exercise all of the powers,
rights and privileges which a limited liability company organized pursuant to
the Delaware LLC Act may have and exercise. The Company shall not conduct any
business which is forbidden by or contrary to Applicable Law.

Section 2.04. Principal Place of Business. The principal place of business of
the Company shall be 15438 N. Florida Avenue, Suite 201, Tampa, Florida, 33613
or such other place as the Managing Member may designate from time to time. The
Company may establish

 

10



--------------------------------------------------------------------------------

or abandon from time to time such additional offices and places of business as
the Managing Member may deem appropriate in the conduct of the Company’s
business.

Section 2.05. Registered Office and Agent. The name of the registered agent for
service of process of the Company and the address of the Company’s registered
office in the State of Delaware shall be the initial registered agent named in
the Certificate and the office of the initial registered agent named in the
Certificate, or such other agent or office in the State of Delaware as the
Managing Member or the officers may from time to time determine.

Section 2.06. Qualification in Other Jurisdictions. The Managing Member or a
duly authorized officer of the Company shall execute, deliver and file
certificates (and any amendments and/or restatements thereof) necessary for the
Company to qualify to do business in the jurisdictions in which the Company may
wish to conduct business. In those jurisdictions in which the Company may wish
to conduct business in which qualification or registration under assumed or
fictitious names is required or desirable, the Managing Member or a duly
authorized officer of the Company shall cause the Company to be so qualified or
registered in compliance with Applicable Law.

Section 2.07. Term. The term of the Company shall continue indefinitely unless
the Company is dissolved in accordance with the provisions of this Agreement and
the Delaware LLC Act.

Section 2.08. No State-law Partnership. The Members intend that the Company
shall not be a partnership (including a limited partnership) or joint venture,
and that no Member or officer shall be a partner or joint venturer of any other
Member or officer by virtue of this Agreement, for any purposes other than as is
set forth in the last sentence of this Section 2.08, and this Agreement shall
not be construed to the contrary. The Members intend that the Company be treated
as a partnership for U.S. federal income tax purposes and under state tax laws,
and the Company shall not elect to be treated as an association taxable as a
corporation.

ARTICLE 3

CAPITALIZATION

Section 3.01. Membership Interests; Capitalization.

(a) Membership Interests; Capitalization. Each Member’s interest in the Company,
including such Member’s interest, if any, in the capital, income, gain, loss,
deduction and expense of the Company and the right to vote, if any, on certain
Company matters as provided in this Agreement, shall be represented by units of
limited liability company interest (each, a “Membership Interest”). The Company
shall have two authorized classes of Membership Interests, designated “Series A
Membership Interests” and “Series B Membership Interests.” The total number of
authorized Membership Interests consists of an unlimited number of

 

11



--------------------------------------------------------------------------------

authorized Series A Membership Interests and 20,000,000 Series B Membership
Interests. The ownership by a Member of Membership Interests shall entitle such
Member to allocations of profits and losses and other items and distributions of
cash and other property as is set forth in Article 5 and Article 6,
respectively.

(b) Issuances of Series A Membership Interests to Managing Member. Immediately
after consummation of the IPO, the Company shall issue to the Managing Member
the number of Series A Membership Interests set forth opposite the Managing
Member’s name under the column “Series A Membership Interests” set forth on
Exhibit A. The Managing Member shall hold all Series A Membership Interests and
additional Series A Membership Interests may only be issued to the Managing
Member in accordance with the terms and conditions of this Agreement.

(c) Issuances of Series B Membership Interests. At the Effective Time, the
Company shall convert the Membership Interests of the Prior Members issued
pursuant to the Prior LLC Agreement into the number of Series B Membership
Interests set forth opposite such Member’s name under the column “Series B
Membership Interests” on Exhibit A. After the Effective Time, for each Series B
Membership Interest the Company issues to a Member, HII shall issue one Class B
Share to such Member.

(d) Members. The Managing Member and the Persons listed on Exhibit A are the
sole Members of the Company as of the date hereof. Exhibit A may be amended by
the Company from time to time in accordance with Section 4.01.

(e) Certificates; Legends. Membership Interests shall be issued in
uncertificated form; provided that, at the request of any Member, the Managing
Member shall cause the Company to issue one or more certificates to any such
Member holding Series B Membership Interests representing in the aggregate the
Series B Membership Interests held by such Member. If any Series B Membership
Interest certificate is issued, then such certificate shall bear a legend
substantially in the following form:

THIS CERTIFICATE EVIDENCES SERIES B MEMBERSHIP INTERESTS REPRESENTING A
MEMBERSHIP INTEREST IN HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC AND IS A
SECURITY WITHIN THE MEANING OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE. THE
MEMBERSHIP INTEREST IN HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC REPRESENTED BY
THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THE
MEMBERSHIP INTEREST IN HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO RESTRICTIONS ON TRANSFER SET

 

12



--------------------------------------------------------------------------------

FORTH IN THE THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC, DATED AS OF FEBRUARY 13, 2013, AS THE
SAME MAY BE AMENDED FROM TIME TO TIME.

Section 3.02. Authorization and Issuance of Additional Membership Interests.

(a) The Managing Member shall have the right to cause the Company to issue
and/or create and issue at any time after the date hereof, and for such amount
and form of consideration as the Managing Member may determine, additional
Membership Interests (of Series A Membership Interests, Series B Membership
Interests or new classes) or other Equity Securities of the Company (including
creating classes or series thereof having such powers, designations, preferences
and rights as may be determined by the Managing Member), subject to
Section 14.09. The Managing Member shall have the power to make such amendments
to this Agreement in order to provide for such powers, designations, preferences
and rights as the Managing Member in its discretion deems necessary or
appropriate to give effect to such additional authorization or issuance in
accordance with the provisions of this Section 3.02(a), subject to
Section 14.09.

(b) At any time HII issues one or more Class A Shares (other than an issuance of
the type covered by Section 3.02(d) or an issuance of Optional Securities), HII
shall promptly contribute to the Company all the net proceeds (if any) received
by HII with respect to such Class A Share or Class A Shares. Upon the
contribution by HII to the Company of all of such net proceeds so received by
HII, the Managing Member shall cause the Company to issue a number of Series A
Membership Interests determined based upon the Exchange Rate then in effect,
registered in the name of HII.

(c) At any time HII issues one or more shares of capital stock of HII (other
than Class A Shares or Class B Shares), HII shall contribute all (but not less
than all) the net proceeds (if any) received by HII with respect to such share
or shares of capital stock to the Company. After HII contributes to the Company
all (but not less than all) such net proceeds so received by HII, then, subject
to the provisions of Section 3.02(a) and Section 14.09, the Managing Member
shall cause the Company to issue a corresponding number of Membership Interests
or other Equity Securities of the Company (other than Series A Membership
Interests or Series B Membership Interests) (such corresponding number of
Membership Interests to be determined in good faith by the Managing Member,
taking into account the powers, designations, preferences and rights of such
capital stock) registered in the name of HII.

(d) At any time HII issues one or more Class A Shares in connection with an
equity incentive program, whether such share or shares are issued upon exercise
(including cashless exercise) of an option, settlement of a restricted stock
unit, as restricted stock or otherwise, the Managing Member shall cause the
Company to issue a corresponding number of Series A Membership Interests,
registered in the name of HII (determined based upon the Exchange Rate then in
effect); provided that HII shall be required to contribute all (but not less
than all) the net

 

13



--------------------------------------------------------------------------------

proceeds (if any) received by HII from or otherwise in connection with such
issuance of one or more Class A Shares, including the exercise price of any
option exercised, to the Company. If any such Class A Shares so issued by HII in
connection with an equity incentive program are subject to vesting or forfeiture
provisions, then the Series A Membership Interests that are issued by the
Company to HII in connection therewith in accordance with the preceding
provisions of this Section 3.02(d) shall be subject to vesting or forfeiture on
the same basis; if any of such Class A Shares vest or are forfeited, then a
corresponding number of the Series A Membership Interests (determined based upon
the Exchange Rate then in effect) issued by the Company in accordance with the
preceding provisions of this Section 3.02(d) shall automatically vest or be
forfeited. Any cash or property held by either HII or the Company or on either’s
behalf in respect of dividends paid on restricted Class A Shares that fail to
vest shall be returned to the Company upon the forfeiture of such restricted
Class A Shares.

(e) For purposes of this Section 3.02, “net proceeds” means gross proceeds to
HII from the issuance of Class A Shares or other securities less all bona fide
out-of-pocket expenses of HII, the Company and their respective Subsidiaries in
connection with such issuance.

Section 3.03. Repurchase or Redemption of Class A Shares. If, at any time, any
Class A Shares are repurchased or redeemed (whether by exercise of a put or
call, automatically or by means of another arrangement) by HII for cash, then
the Managing Member shall cause the Company, immediately prior to such
repurchase or redemption of Class A Shares, to redeem a corresponding number of
Series A Membership Interests held by HII (determined based upon the Exchange
Rate then in effect), at an aggregate redemption price equal to the aggregate
purchase or redemption price of the Class A Share or Class A Shares being
repurchased or redeemed by HII (plus any expenses related thereto) and upon such
other terms as are the same for the Class A Share or Class A Shares being
repurchased or redeemed by HII.

Section 3.04. Changes in Common Stock. Any subdivision (by stock split, stock
dividend, reclassification, recapitalization or otherwise) or combination (by
reverse stock split, reclassification, recapitalization or otherwise) of Class A
Shares shall be accompanied by an identical subdivision or combination, as
applicable, of the Series A Membership Interests.

ARTICLE 4

MEMBERS

Section 4.01. Names and Addresses. The names and addresses of the Members are
set forth on Exhibit A attached hereto and made a part hereof. The Managing
Member shall cause Exhibit A to be amended from time to time to reflect the
admission of any additional Member, the withdrawal or termination of any Member,
receipt by the Company of notice of any change of address of a Member or the
occurrence of any other event requiring amendment of Exhibit A.

 

14



--------------------------------------------------------------------------------

Section 4.02. No Liability for Status as Member. The debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company; and no
Member shall have any personal liability whatsoever solely by reason of its
status as a Member, whether to the Company or to any creditor of the Company,
for the debts, obligations or liabilities of the Company or for any of its
losses beyond the amount of such Member’s personal obligation to pay its Capital
Contribution to the Company, and as otherwise set forth in the Delaware LLC Act
or under Applicable Law. Except as otherwise expressly provided in the Delaware
LLC Act, the liability of each Member for Capital Contributions shall be limited
to the amount of Capital Contributions required to be made by such Member in
accordance with the provisions of this Agreement, but only when and to the
extent the same shall become due pursuant to the provisions of this Agreement.
In no event shall any Member enter into any agreement or instrument that would
create or purport to create personal liability on the part of any other Member
for any debts, obligations or liabilities of the Company without the prior
written consent of such other Member. It is acknowledged and agreed that no
Member is obligated to pay or make any future Capital Contribution to the
Company.

Section 4.03. No Restrictions of Business Pursuits of Member. This Agreement
shall not preclude or limit in any respect the right of any Member to engage in
or possess any interest in other business ventures of any kind, nature or
description.

Section 4.04. Transactions Between Members and the Company. Except as otherwise
provided by Applicable Law, a Member may, but shall not be obligated to, lend
money to the Company, act as a surety or guarantor for the Company, or transact
other business with the Company, and has the same rights and obligations when
transacting business with the Company as a person or entity who is not a Member,
provided such transactions shall be entered into on terms and conditions
customary in arm’s length transactions between unrelated parties.

Section 4.05. Meeting of Members. Any action permitted or required to be taken
by the Members pursuant to this Agreement may be considered at a meeting of such
Members held not less than ten days after notification thereof shall have been
given by the Managing Member to all Members. Such notification may be given by
the Managing Member, in its discretion, at any time. Any such notification shall
state briefly the purpose, time and place of the meeting. All such meetings
shall be held within or outside the State of Delaware at such reasonable place
as the Managing Member shall designate and during normal business hours, and may
be held by means of conference telephone or other communications equipment by
means of which all persons participating in the meeting can hear each other. The
Members may vote at any such meeting in person or by proxy. Participation in
such a meeting shall constitute presence in person at such meeting. No notice of
the time, place or purpose of any meeting need be given to any Member who,
either before or after the time of such meeting, waives such notice in writing.
At any meeting of the Members, the Managing Member, whether present in person or
by proxy, shall, except as otherwise provided by law or by this Agreement,
constitute a quorum. Whenever any Company action is to be taken by vote of the
Members at a meeting, it shall be authorized

 

15



--------------------------------------------------------------------------------

upon receiving the affirmative vote of the Managing Member. For the avoidance of
doubt, Members owning Series B Membership Interests shall not be entitled, with
respect to such Series B Membership Interests, to vote on or approve or consent
to any action permitted or required to be taken or any determination required to
be made by the Company or the Members, including the right to vote on or approve
or consent to any merger or consolidation involving the Company, or any
amendment to this Agreement, other than pursuant to Section 14.09.

Section 4.06. Action by Members Without Meeting. Any action permitted or
required to be taken by the Members pursuant to this Agreement may be effected
at a meeting of the Members or by consent in writing or by electronic
transmission of the Managing Member, with the same effect as if taken at a
meeting of the Members.

Section 4.07. Limited Rights of Members. Other than as provided in this Article
4 and Article 10 (and Article 7 in the case of the Managing Member), no Member,
in such Person’s capacity as a Member, shall have the power or authority to act
for or on behalf of, or to bind, the Company, or to vote at any meeting of the
Members.

ARTICLE 5

DISTRIBUTIONS

Section 5.01. Distributions. To the extent permitted by Applicable Law and
hereunder, distributions to Members may be declared by the Managing Member out
of funds legally available therefor in such amounts and on such terms (including
the payment dates of such distributions) as the Managing Member shall determine
using such record date as the Managing Member may designate; such distribution
shall be made to the Members as of the close of business on such record date on
a pro rata basis in accordance with each Member’s Percentage Interest as of the
close of business on such record date; provided, however, that the Managing
Member shall have the obligation to make distributions as set forth in Sections
5.02 and 10.01; and provided further that, notwithstanding any other provision
herein to the contrary, no distributions shall be made to any Member to the
extent such distribution would render the Company insolvent. For purposes of the
foregoing sentence, insolvency means the inability of the Company to meet its
payment obligations when due. Promptly following the designation of a record
date and the declaration of a distribution pursuant to this Section 5.01, the
Managing Member shall give notice to each Member of the record date, the amount
and the terms of the distribution and the payment date thereof. In furtherance
of the foregoing, it is intended that the Managing Member shall, to the extent
permitted by Applicable Law and hereunder, have the right in its sole discretion
to make distributions to the Members pursuant to this Section 6.01 in such
amounts as shall enable HII to meet its obligations pursuant to the Tax
Receivable Agreement.

Section 5.02. Distributions for Payment of Income Tax. On or about each date (a
“Tax Distribution Date”) that is five (5) Business Days prior to the date on
which estimated U.S.

 

16



--------------------------------------------------------------------------------

federal income tax payments are required to be made by calendar year individual
taxpayers and each due date for the U.S. federal income tax return of an
individual calendar year taxpayer (without regard to extensions), the Company
shall make a distribution to each Member of cash in an amount equal to such
Member’s Assumed Tax Liability, if any, for such taxable period (the “Tax
Distributions”). Distributions pursuant to this Section 5.02 shall be treated as
an advance distribution under Section 5.01 and shall be offset against future
distributions that such holder of Membership Interests would otherwise be
entitled to receive pursuant to Section 5.01. The calculation of Assumed Tax
Liability shall take into account the carryforward of prior losses and the
character of the items allocated (e.g., capital or ordinary) and shall treat
each distribution made pursuant to this Section 5.02 as a payment of taxes or
estimated taxes. If on a Tax Distribution Date there are not sufficient funds on
hand to distribute to each Member the full amount of such Member’s Assumed Tax
Liability, distributions pursuant to this Section 5.02 shall be made to the
Members to the extent of the available funds in proportion to each Member’s
Assumed Tax Liability and the Company shall make future distributions as soon as
funds become available to pay the remaining portion of such Member’s Assumed Tax
Liability. To the extent that, on any Tax Distribution Date, a Member would
otherwise be entitled to receive less than its Percentage Interest of the
aggregate Tax Distributions to be paid on such date, the Tax Distributions to
such Member shall be increased to ensure that all distributions made pursuant to
this Section 5.02 shall be made on a pro rata basis in accordance with
Percentage Interests. In the event of any audit adjustment by a taxing authority
that affects the calculation of any Member’s Tax Distribution for any taxable
year, or in the event the Company files an amended return which has such effect,
each Member’s Tax Distribution with respect to such year shall be recalculated
by giving effect to such audit adjustment or changes reflected in such amended
return, as applicable (and by including therein an additional amount that, when
distributed to the Members pursuant to this sentence, will be sufficient to
satisfy the obligation of any Member or former Member in connection therewith
for interest or penalties), and (x) any shortfall in the amount of Tax
Distributions the Members and former Members received for the relevant taxable
years based on such recalculated Tax Distribution amount shall promptly be
distributed to such Members and successors of former Members, except to the
extent that Distributions were made to such Members and former Members pursuant
to Section 5.01 in the relevant taxable years and (y) any excess in the amount
of Tax Distributions the Members received for the relevant taxable years based
on such recalculated Tax Distribution shall be applied against, and reduce the
amount of, subsequent Tax Distributions due to such Member or successor Member.

Section 5.03. Limitations on Distributions. Notwithstanding anything to the
contrary contained in this Agreement, distributions to Members shall be subject
to the restrictions contained in §18-607 of the Delaware LLC Act.

Section 5.04. Withholding.

(a) Authority to Withhold; Treatment of Withheld Amounts. Each Member hereby
authorizes the Company and the Managing Member on behalf of the Company to
withhold and

 

17



--------------------------------------------------------------------------------

to pay over, or otherwise to pay, any withholding or other taxes payable by the
Company (pursuant to any provision of United States federal, state or local or
foreign law) with respect to such Member or as a result of such Member’s
participation in the Company; and if and to the extent that the Company shall be
required to withhold or pay any such withholding or other taxes, such Member
shall be deemed for all purposes of this Agreement to have received a payment
from the Company as of the time such withholding or other tax is paid, which
payment shall be deemed to be a distribution with respect to such Member’s
Membership Interest in the Company.

(b) Indemnification. Each Member shall, to the fullest extent permitted by
Applicable Law, indemnify and hold harmless the Managing Member and each other
Person (other than the Company) who is or who is deemed to be the responsible
withholding agent for United States federal, state or local or foreign income
tax purposes against all claims, liabilities and expenses of whatever nature
(other than any claims, liabilities and expenses in the nature of penalties and
accrued interest thereon that result from such Managing Member’s or such other
Person’s gross negligence, willful misconduct or fraud) relating to the
Company’s, the Managing Member’s or such other Person’s obligation to withhold
and to pay over, or otherwise to pay, any withholding or other taxes payable by
the Company or any of its Affiliates with respect to such Member or as a result
of such Member’s participation in the Company.

(c) Refunds. In the event that the Company receives a refund of taxes previously
withheld, the economic benefit of such refund shall be apportioned among the
Members in a manner reasonably determined by the Managing Member to offset the
prior operation of this Section 5.04 in respect of such withheld taxes.

ARTICLE 6

ALLOCATIONS AND TAX MATTERS

Section 6.01. Capital Accounts and Adjusted Capital Accounts.

(a) Establishment of Capital Accounts. There shall be established and maintained
for each Member on the books of the Company a capital account (a “Capital
Account”). Each Member’s Capital Account (a) shall be increased by (i) the
amount of money contributed by such Member to the Company, (ii) the Book Value
of property contributed by that Member to the Company (net of liabilities
secured by the contributed property that the Company is considered to assume or
take subject to under Section 752 of the Code) and (iii) allocations to such
Member of Net Profits and any other items of income or gain allocated to such
Member, and (b) shall be decreased by (i) the amount of money distributed to
such Member by the Company, (ii) the Book Value of property distributed to such
Member by the Company (net of liabilities secured by the distributed property
that such Member is considered to assume or take subject to under Section 752 of
the Code), and (iii) allocations to such Member of Net Losses and any other
items of loss or deduction allocated to such Member. The Capital Accounts shall
also be increased or decreased to reflect a revaluation of Company property
pursuant to paragraph (b) of the

 

18



--------------------------------------------------------------------------------

definition of Book Value. On the transfer of all or part of a Member’s
Membership Interests, the Capital Account of the transferor that is attributable
to the transferred Membership Interests shall carryover to the Permitted
Transferee Member in accordance with the provisions of Treas. Reg.
§1.704-1(b)(2)(iv)(1). A Member that has more than one class of Membership
Interests shall have a single Capital Account that reflects all such Membership
Interests.

(b) Negative Balances; Interest. None of the Members shall have any obligation
to the Company or to any other Member to restore any negative balance in its
Capital Account. No interest shall be paid by the Company on any Capital
Contributions.

(c) No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any distribution
from the Company, except as expressly provided herein.

Section 6.02. Additional Capital Contributions. No Member shall be required to
make any additional Capital Contributions to the Company or lend any funds to
the Company, although any Member may agree with the Managing Member and become
obligated to do so.

Section 6.03. Allocations of Net Profits and Net Losses. Subject to
Section 6.04, Net Profits or Net Losses for any Fiscal Year or other period
shall be allocated to the Members in proportion to their respective Percentage
Interests.

Section 6.04. Special Allocations.

(a) Notwithstanding any other provision of this Agreement, the following
allocations shall be made for each Fiscal Year or other period:

(i) Notwithstanding any other provision of this Section 6.04, if there is a net
decrease in Company Minimum Gain during any taxable period, each Member shall be
allocated items of Company income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treas. Reg.
§1.704-2(f), (g)(2) and (j). For purposes of this Section 6.04, each Member’s
Capital Account shall be determined and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Article 6 with respect to such taxable period. This
Section 6.04(a)(i) is intended to comply with the partnership minimum gain
chargeback requirement in Treas. Reg. §1.704-2(f) and shall be interpreted
consistently therewith.

(ii) Notwithstanding the other provisions of this Section 6.04 (other than
6.04(a)(i) above), if there is a net decrease in Member Nonrecourse Debt Minimum
Gain during any taxable period, any Member with a share of Member Nonrecourse
Debt Minimum Gain at the beginning of such taxable period shall be allocated
items of Company income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treas. Reg. §1.704-2(i)(4) and
(j)(2). For purposes of

 

19



--------------------------------------------------------------------------------

this Section 6.04, each Member’s Adjusted Capital Account balance shall be
determined, and the allocation of income and gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.04(a), other than Section 6.04(a)(i) above, with respect to such
taxable period. This Section 6.04(a)(ii) is intended to comply with the Member
nonrecourse debt minimum gain chargeback requirement in Treas. Reg.
§1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Except as provided in Sections 6.04(a)(i) and 6.04(a)(ii) above, in the
event any Member unexpectedly receives any adjustments, allocations or
distributions described in Treas. Reg. §1.704-1(b)(2)(ii)(d)(4), (5) or (6),
items of Company income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate, to the extent required by such
Treasury Regulations, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to
Sections 6.04(a)(i) and 6.04(a)(ii).

(iv) In the event any Member has a deficit balance in its Adjusted Capital
Account at the end of any taxable period, such Member shall be specially
allocated items of Company gross income and gain in the amount of such excess as
quickly as possible; provided, however, that an allocation pursuant to this
Section 6.04(a)(iv) shall be made only if and to the extent that such Member
would have a deficit balance in its Adjusted Capital Account after all other
allocations provided in this Section 6.04(a) have been tentatively made as if
this Section 6.04(a)(iv) were not in this Agreement.

(v) Nonrecourse Deductions for any taxable period shall be allocated to the
Members in accordance with their Percentage Interests.

(vi) Member Nonrecourse Deductions for any taxable period shall be allocated
100% to the Member that bears the Economic Risk of Loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treas. Reg. §1.704-2(i) or Treas. Reg.
§1.704-2(k). If more than one Member bears the Economic Risk of Loss with
respect to a Member Nonrecourse Debt, Member Nonrecourse Deductions attributable
thereto shall be allocated between or among such Members in accordance with the
ratios in which they share such Economic Risk of Loss.

(b) Curative Allocation. The allocations set forth in Section 6.04(a) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 6.04(b). Therefore,
notwithstanding any other provision of this Article 6 (other than the Regulatory
Allocations), but subject to the Code and the Treasury Regulations, the Managing
Member shall make such offsetting special

 

20



--------------------------------------------------------------------------------

allocations of Company income, gain, loss, or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement. In exercising its discretion under this
Section 6.04(b), the Managing Member shall take into account future Regulatory
Allocations that, although not yet made, are likely to offset other Regulatory
Allocations previously made.

(c) Notwithstanding any other provisions of this Section 6.04, if, following the
application of Sections 6.04(a) and 6.04(b), the Managing Member determines in
its sole discretion that the allocation provisions in Sections 6.04(a) and
6.04(b) do not reflect the economic arrangements among the Members, then Net
Profits and Net Losses shall, following the application of Sections 6.04(a) and
6.04(b), be allocated in the sole discretion of the Managing Member in a manner
that the Managing Member concludes reflects the economic arrangements of the
Members.

Section 6.05. Allocation for Income Tax Purposes.

(a) Except as provided in Section 6.05(b), 6.05(c) and 6.05(d), each item of
income, gain, loss and deduction of the Company for U.S. federal income tax
purposes shall be allocated among the Members in the same manner as such items
are allocated for book purposes under Sections 6.03 and 6.04.

(b) The Members recognize that there may be a difference between the Book Value
of a Company asset and the asset’s adjusted tax basis at the time of the
property’s contribution or revaluation pursuant to this Agreement. In such a
case, all items of tax depreciation, cost recovery, amortization, and gain or
loss with respect to such asset shall be allocated among the Members to take
into account the disparities between the Book Values and the adjusted tax basis
with respect to such properties in accordance with the provisions of Sections
704(b) and 704(c) of the Code and the Treasury Regulations under those sections
using the “traditional method” set forth in Treas. Reg. §1.704-3(b); provided,
however, that any tax items not required to be allocated under Sections 704(b)
or 704(c) of the Code shall be allocated in the same manner as such gain or loss
would be allocated for book purposes under Sections 6.03 and 6.04. Items
allocated under this Section 6.05(b) shall neither be credited nor charged to
the Members’ Capital Accounts.

(c) All items of income, gain, loss, deduction and credit allocated to the
Members in accordance with the provisions hereof and basis allocations
recognized by the Company for federal income tax purposes shall be determined
without regard to any election under Section 754 of the Code that may be made by
the Company; provided, however, such allocations, once made, shall be adjusted
as necessary or appropriate to take into account the adjustments permitted by
Sections 734 and 743 of the Code.

 

21



--------------------------------------------------------------------------------

(d) If any deductions for depreciation, cost recovery or depletion are
recaptured as ordinary income upon the sale or other disposition of Company
properties, the ordinary income character of the gain from such sale or
disposition shall be allocated among the Members in the same ratio as the
deductions giving rise to such ordinary income character were allocated.

Section 6.06. Other Allocation Rules. All items of income, gain, loss, deduction
and credit allocable to Membership Interests that have been transferred shall be
allocated between the transferor and the transferee based on the portion of the
calendar year during which each was recognized as the owner of such Membership
Interests, without regard to the results of Company operations during any
particular portion of that calendar year and without regard to whether cash
distributions were made to the transferor or the transferee during that calendar
year; provided, however, that this allocation must be made in accordance with a
method permissible under Section 706 of the Code and the regulations thereunder.

Section 6.07. Regulatory Compliance. The foregoing provisions are intended to
comply with Treas. Reg. § 1.704-1(b), and shall be interpreted and applied as
provided in such Treasury Regulations. If the Managing Member shall determine
that the manner in which the Capital Accounts or Adjusted Capital Accounts, or
any increases or decreases thereto, are computed, or the manner in which any
allocations are made under Sections 6.03 and 6.04, should be adjusted in order
to comply with Sections 704(b) and 704(c) of the Code and Treasury Regulations
thereunder, the Managing Member shall make such modifications, provided that the
Managing Member shall not modify the manner of making distributions pursuant to
this Agreement.

Section 6.08. Certain Costs And Expenses. The Company shall (a) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
business of the Company, and (b) in the sole discretion of the Managing Member,
reimburse the Managing Member for any out-of-pocket costs, fees and expenses
incurred by it in connection therewith. To the extent that the Managing Member
reasonably determines in good faith that its expenses are related to the
business conducted by the Company and/or its subsidiaries (including any good
faith allocation of a portion of expenses that so relate to the business of the
Company and/or its subsidiaries and that also relate to other businesses or
activities of the Managing Member), then the Managing Member may cause the
Company to pay or bear all such expenses of the Managing Member, including,
costs of securities offerings not borne directly by Members, compensation and
meeting costs of its board of directors, cost of periodic reports to its
stockholders, litigation costs and damages arising from litigation, accounting
and legal costs and franchise taxes (which are not based on, or measured by,
income) provided that the Company shall not pay or bear any income tax
obligations of the Managing Member; provided further that the payment of Tax
Distributions to the Managing Member shall not be prevented by the foregoing.
Payments under this Section 6.08 are intended to constitute reasonable
compensation for past or present services and are not “distributions” within the
meaning of §18-607 of the Delaware LLC Act.

 

22



--------------------------------------------------------------------------------

ARTICLE 7

MANAGEMENT AND CONTROL OF BUSINESS

Section 7.01. Management. (a) The Members shall possess all rights and powers as
provided in the Delaware LLC Act and otherwise by Applicable Law. Except as
otherwise expressly provided for herein and subject to the other provisions of
this Agreement, the Members hereby consent to the exercise by the Managing
Member of all such powers and rights conferred on them by the Delaware LLC Act
with respect to the management and control of the Company.

(b) Other than with respect to the actions described in Section 10.01(a), the
Managing Member shall have the power and authority to delegate to one or more
other Persons the Managing Member’s rights and powers to manage and control the
business and affairs of the Company, including to delegate to agents and
employees of a Member or the Company (including any officers thereof), and to
delegate by a management agreement or another agreement with, or otherwise to,
other Persons. The Managing Member may authorize any Person (including any
Member or officer of the Company) to enter into and perform any document on
behalf of the Company.

(c) The Managing Member shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization or other combination of the Company with
or into another entity.

Section 7.02. Certain Covenants. The Managing Member shall not, without the
prior written consent of the Majority Holders, cause the merger of the Company
with or into HII or any other Subsidiary thereof.

Section 7.03. Investment Company Act. The Managing Member shall use its best
efforts to insure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act.

ARTICLE 8

OFFICERS

Section 8.01. Officers. The officers of the Company shall be a Chief Executive
Officer, a Treasurer and a Secretary, and unless determined otherwise by the
Managing Member or the Chief Executive Officer, each other officer of HII shall
also be an officer of the Company, with the same title. All officers shall be
appointed by the Managing Member (or by the Chief Executive Officer to the
extent the Managing Member delegates such authority to the Chief Executive
Officer) and shall hold office until their successors are appointed by the
Managing

 

23



--------------------------------------------------------------------------------

Member (or by the Chief Executive Officer to the extent the Managing Member
delegates such authority to the Chief Executive Officer). Two or more offices
may be held by the same individual. The officers of the Company may be removed
by the Managing Member (or by the Chief Executive Officer to the extent the
Managing Member delegates such authority to the Chief Executive Officer) at any
time for any reason or no reason.

Section 8.02. Other Officers and Agents. The Managing Member may appoint such
other officers and agents as it may deem necessary or advisable, who shall hold
their offices for such terms and shall exercise such powers and perform such
duties as shall be determined from time to time by the Managing Member.

Section 8.03. Chief Executive Officer. The Chief Executive Officer shall be the
chief executive officer of the Company and shall have the general powers and
duties of supervision and management usually vested in the office of a chief
executive officer of a company. He or she shall preside at all meetings of
Members if present thereat. Except as the Managing Member shall authorize the
execution thereof in some other manner, he or she shall execute bonds, mortgages
and other contracts on behalf of the Company.

Section 8.04. Treasurer. The Treasurer shall have the custody of Company funds
and securities and shall keep full and accurate account of receipts and
disbursements in a book belonging to the Company. He or she shall deposit all
moneys and other valuables in the name and to the credit of the Company in such
depositaries as may be designated by the Managing Member or the Chief Executive
Officer. The Treasurer shall disburse the funds of the Company as may be ordered
by the Managing Member or the Chief Executive Officer, taking proper vouchers
for such disbursements. He or she shall render to the Managing Member and the
Chief Executive Officer whenever either of them may request it, an account of
all his or her transactions as Treasurer and of the financial condition of the
Company. If required by the Managing Member, the Treasurer shall give the
Company a bond for the faithful discharge of his or her duties in such amount
and with such surety as the Managing Member shall prescribe.

Section 8.05. Secretary. The Secretary shall give, or cause to be given, notice
of all meetings of Members and all other notices required by Applicable Law or
by this Agreement, and in case of his or her absence or refusal or neglect so to
do, any such notice may be given by any person thereunto directed by the Chief
Executive Officer, or by the Managing Member. He or she shall record all the
proceedings of the meetings of the Company in a book to be kept for that
purpose, and shall perform such other duties as may be assigned to him or her by
the Managing Member or by the Chief Executive Officer.

Section 8.06. Other Officers. Other officers, if any, shall have such powers and
shall perform such duties as shall be assigned to them, respectively, by the
Managing Member or by the Chief Executive Officer.

 

24



--------------------------------------------------------------------------------

ARTICLE 9

TRANSFERS OF INTERESTS; ADMITTANCE OF NEW MEMBERS

Section 9.01. Transfer of Membership Interests. Other than as provided for below
in this Section 9.01 or in Section 9.02, no Member may sell, assign, transfer,
grant a participation in, pledge, hypothecate, encumber or otherwise dispose of
(such transaction being herein collectively called a “Transfer”) all or any
portion of its Membership Interest except with the written consent of the
Managing Member, which may be granted or withheld in its sole discretion.
Without the consent of the Managing Member (but otherwise in compliance with
Sections 9.01 and 9.02), a Member may, at any time, (a) Transfer any portion of
such Member’s Membership Interest pursuant to the Exchange Agreement, and
(b) Transfer any portion of such Member’s Membership Interest to a Permitted
Transferee of such Member. Any Transfer of Series B Membership Interests to a
Permitted Transferee of such Member must be accompanied by the transfer of an
equal number of corresponding Class B Shares to such Permitted Transferee. Any
purported Transfer of all or a portion of a Member’s Membership Interest not
complying with this Section 9.01 shall be void ab initio and shall not create
any obligation on the part of the Company or the other Members to recognize that
purported Transfer or to recognize the Person to which the Transfer purportedly
was made as a Member. A Person acquiring a Member’s Membership Interest pursuant
to this Section 9.01 shall not be admitted as a substituted or additional Member
except in accordance with the requirements of Section 9.03, but such Person
shall, to the extent of the Membership Interest transferred to it, be entitled
to such Member’s (i) share of distributions, (ii) share of profits and losses,
including Net Profits and Net Losses, and (iii) Capital Account in accordance
with Section 6.01(a). Notwithstanding anything in this Section 9.01 or elsewhere
in this Agreement to the contrary, if a Member Transfers all or any portion of
its Membership Interest after the designation of a record date and declaration
of a distribution pursuant to Section 5.01 and before the payment date of such
distribution, the transferring Member (and not the Person acquiring all or any
portion of its Membership Interest) shall be entitled to receive such
distribution in respect of such transferred Membership Interest.

Section 9.02. Transfer of HII’s Interest. HII may not Transfer all or any
portion of its Membership Interest held in the form of Series A Membership
Interests at any time.

Section 9.03. Recognition of Transfer; Substituted and Additional Members.
(a) No direct or indirect Transfer of all or any portion of a Member’s
Membership Interest may be made, and no purchaser, assignee, transferee or other
recipient of all or any part of such Membership Interest shall be admitted to
the Company as a substituted or additional Member hereunder, unless:

(i) the provisions of Section 9.01 or Section 9.02, as applicable, shall have
been complied with;

(ii) in the case of a proposed substituted or additional Member (other than a
Permitted Transferee described in clauses (i) through (v) of the definition
thereof) that is

 

25



--------------------------------------------------------------------------------

(i) a competitor or potential competitor of HII, the Company or their
Subsidiaries, (ii) a Person with whom the HII, the Company or their Subsidiaries
has had or is expected to have a material commercial or financial relationship
or (iii) likely to subject HII, the Company or their Subsidiaries to any
material legal or regulatory requirement or obligation, or materially increase
the burden thereof, in each case as determined by the Managing Member in its
sole discretion, the admission of the purchaser, assignee, transferee or other
recipient as a substituted or additional Member shall have been approved by the
Managing Member;

(iii) the Managing Member shall have been furnished with the documents effecting
such Transfer, in form and substance reasonably satisfactory to the Managing
Member, executed and acknowledged by both the seller, assignor or transferor and
the purchaser, assignee, transferee or other recipient, and the Managing Member
shall have executed (and the Managing Member hereby agrees to execute) any other
documents on behalf of itself and the Members required to effect the Transfer;

(iv) the provisions of Section 9.03(b) shall have been complied with;

(v) the Managing Member shall be reasonably satisfied that such Transfer will
not (A) result in a violation of the Securities Act or any other Applicable Law;
or (B) cause an assignment under the Investment Company Act;

(vi) such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes and, without limiting the generality
of the foregoing, such Transfer shall not be effected on or through an
“established securities market” or a “secondary market or the substantial
equivalent thereof,” as such terms are used in Section 1.7704-1 of the Treasury
Regulations;

(vii) the Managing Member shall have received the opinion of counsel, if any,
required by Section 9.03(c) in connection with such Transfer; and

(viii) all necessary instruments reflecting such Transfer and/or admission shall
have been filed in each jurisdiction in which such filing is necessary in order
to qualify the Company to conduct business or to preserve the limited liability
of the Members.

(b) Each substituted Member and additional Member shall be bound by all of the
provisions of this Agreement. Each substituted Member and additional Member, as
a condition to its admission as a Member, shall execute and acknowledge such
instruments (including a counterpart of this Agreement or a joinder agreement in
customary form), in form and substance reasonably satisfactory to the Managing
Member, as the Managing Member reasonably deems necessary or desirable to
effectuate such admission and to confirm the agreement of such substituted or
additional Member to be bound by all the terms and provisions of this Agreement
with respect to the Membership Interest acquired by such substituted or
additional Member. The

 

26



--------------------------------------------------------------------------------

admission of a substituted or additional Member shall not require the consent of
any Member other than the Managing Member (if and to the extent such consent of
the Managing Member is expressly required by this Article 9). As promptly as
practicable after the admission of a substituted or additional Member, the books
and records of the Company and Exhibit A shall be changed to reflect such
admission.

(c) As a further condition to any Transfer of all or any part of a Member’s
Membership Interest, the Managing Member may, in its discretion, require a
written opinion of counsel to the transferring Member reasonably satisfactory to
the Managing Member, obtained at the sole expense of the transferring Member,
reasonably satisfactory in form and substance to the Managing Member, as to such
matters as are customary and appropriate in transactions of this type,
including, without limitation (or, in the case of any Transfer made to a
Permitted Transferee, limited to an opinion) to the effect that such Transfer
will not result in a violation of the registration or other requirements of the
Securities Act or any other federal or state securities laws. No such opinion,
however, shall be required in connection with a Transfer made pursuant to the
Exchange Agreement.

Section 9.04. Expense of Transfer; Indemnification. All reasonable costs and
expenses incurred by the Managing Member and the Company in connection with any
Transfer of a Member’s Membership Interest, including any filing and recording
costs and the reasonable fees and disbursements of counsel for the Company,
shall be paid by the transferring Member. In addition, the transferring Member
hereby indemnifies the Managing Member and the Company against any losses,
claims, damages or liabilities to which the Managing Member, the Company, or any
of their Affiliates may become subject arising out of or based upon any false
representation or warranty made by, or breach or failure to comply with any
covenant or agreement of, such transferring Member or such transferee in
connection with such Transfer.

Section 9.05. Exchange Agreement. In connection with any Transfer of any portion
of a Member’s Membership Interest pursuant to the Exchange Agreement, the
Managing Member shall cause the Company to take any action as may be required
under the Exchange Agreement or requested by any party thereto to effect such
Transfer promptly.

Section 9.06. Recapitalization. Upon any Transfer to HII of any Series B
Membership Interests from HPI, HPIS or their successors and assigns in
connection with an exercise by the IPO Underwriters of their over-allotment
option to purchase Optional Securities pursuant to Section 3 of the IPO
Underwriting Agreement, such Series B Membership Interests shall immediately be
recapitalized into Series A Membership Interests.

ARTICLE 10

DISSOLUTION AND TERMINATION

Section 10.01. Dissolution.

 

27



--------------------------------------------------------------------------------

(a) The Company shall be dissolved and its affairs wound up upon the occurrence
of any of the following events:

(i) an election by the Managing Member to dissolve, wind up or liquidate the
Company;

(ii) the sale, disposition or transfer of all or substantially all of the assets
of the Company;

(iii) the entry of a decree of dissolution of the Company under §18-802 of the
Delaware LLC Act; or

(iv) at any time there are no members of the Company, unless the Company is
continued in accordance with the Delaware LLC Act.

(b) In the event of a dissolution pursuant to Section 10.01(a), the relative
economic rights of each class of Membership Interests immediately prior to such
dissolution shall be preserved to the greatest extent practicable with respect
to distributions made to Members pursuant to Section 10.01(f) in connection with
such dissolution, taking into consideration tax and other legal constraints that
may adversely affect one or more parties to such dissolution and subject to
compliance with Applicable Laws.

(c) Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company will not terminate until
the assets of the Company have been distributed as provided in this
Section 10.01 and any filings required by the Delaware LLC Act have been made.

(d) Upon dissolution, the Company shall be liquidated and wound up in an orderly
manner in accordance with the provisions of this Section 10.01. The Managing
Member or a Person selected by the Managing Member to act as liquidating
trustee, shall wind up the affairs of the Company pursuant to this Agreement.
The Managing Member or liquidating trustee, as applicable, is authorized,
subject to the Delaware LLC Act, to sell, exchange or otherwise dispose of the
assets of the Company, or to distribute Company assets in kind, as the Managing
Member or liquidating trustee shall determine to be in the best interests of the
Members. The reasonable out-of-pocket expenses incurred by the Managing Member
or liquidating trustee in connection with winding up the Company (including
legal and accounting fees and expenses), all other liabilities or losses of the
Company or the Managing Member or liquidating trustee incurred in accordance
with the terms of this Agreement, and reasonable compensation for the services
of the liquidating trustee shall be borne by the Company. Except as otherwise
required by law and except in connection with any gross negligence or willful
misconduct of the Managing Member or liquidating trustee, the Managing Member or
liquidating trustee shall not be liable to any Member or the Company for any
loss attributable to any act or omission of the Managing Member or liquidating
trustee taken in good faith in connection with the winding up

 

28



--------------------------------------------------------------------------------

of the Company and the distribution of Company assets. The Managing Member or
liquidating trustee may consult with counsel and accountants with respect to
winding up the Company and distributing its assets and shall be justified in
acting or omitting to act in accordance with the advice or opinion of such
counsel or accountants, provided that the Managing Member or liquidating trustee
shall have used reasonable care in selecting such counsel or accountants.

(e) Upon dissolution of the Company, the expenses of liquidation (including
compensation for the services of the liquidating trustee and legal and
accounting fees and expenses) and the Company’s liabilities and obligations to
creditors shall be paid, or reasonable provisions shall be made for payment
thereof, in accordance with Applicable Law, from cash on hand or from the
liquidation of Company properties.

(f) A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the Company and the liquidation of its assets pursuant
to this Section 10.01 to minimize any losses otherwise attendant upon such
winding up. Notwithstanding the generality of the foregoing, within 180 calendar
days after the effective date of dissolution of the Company, the assets of the
Company shall be distributed in the following manner and order: (i) all debts
and obligations of the Company, if any, shall first be paid, discharged or
provided for by adequate reserves; and (ii) the balance shall be distributed to
the Members in accordance with Section 5.01.

(g) The Managing Member or liquidating trustee shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood and agreed that any such return shall be made solely from
Company assets).

Section 10.02. Termination. The Company shall terminate when all of the assets
of the Company, after payment or reasonable provision for the payment of all
debts, liabilities and obligations of the Company, shall have been distributed
in the manner provided for in this Article 10 and the Certificate shall have
been canceled in the manner required by the Delaware LLC Act.

ARTICLE 11

EXCULPATION AND INDEMNIFICATION

Section 11.01. Exculpation. To the fullest extent permitted by Applicable Law,
and except as otherwise expressly provided herein, no Indemnitee shall be liable
to the Company or any other Indemnitee for any Losses, which at any time may be
imposed on, incurred by, or asserted against, the Company or any other
Indemnitee as a result of or arising out of the activities of the Indemnitee on
behalf of the Company to the extent within the scope of the authority reasonably
believed by such Indemnitee to be conferred on such Indemnitee, except to the
extent such Losses arise out of (i) the Indemnitee’s failure to act in good
faith and in a manner such Indemnitee believed to be in, or not opposed to, the
best interests of the Company,

 

29



--------------------------------------------------------------------------------

and, with respect to any criminal proceeding, the Indemnitee’s not having any
reasonable cause to believe such conduct was unlawful, (ii) the Indemnitee’s
material breach of this Agreement or any other Transaction Document, or
(iii) the Indemnitee’s gross negligence or willful misconduct.

Section 11.02. Indemnification. To the fullest extent permitted by Applicable
Law, each of (a) the Members, the Managing Member and their respective
Affiliates, (b) the stockholders, members, managers, directors, officers,
partners, employees and agents of the Members and the Managing Member and their
respective Affiliates, and (c) the officers of the Company (each, an
“Indemnitee”) shall be indemnified and held harmless by the Company from and
against any and all losses, claims, damages, liabilities, expenses (including
legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative (collectively, “Losses”), which at any
time may be imposed on, incurred by, or asserted against, the Indemnitee as a
result of or arising out of this Agreement, the Company, its assets, business or
affairs or the activities of the Indemnitee on behalf of the Company to the
extent within the scope of the authority reasonably believed to be conferred on
such Indemnitee; provided, however, that the Indemnitee shall not be entitled to
indemnification for any Losses to the extent such Losses arise out of (i) the
Indemnitee’s failure to act in good faith and in a manner such Indemnitee
believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal proceeding, the Indemnitee’s not having any
reasonable cause to believe such conduct was unlawful, (ii) the Indemnitee’s
material breach of this Agreement or any other Transaction Document, or
(iii) the Indemnitee’s gross negligence or willful misconduct. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that the Indemnitee acted in a manner specified in clause (i),
(ii) or (iii) above. Any indemnification pursuant to this Article 11 shall be
made only out of the assets of the Company and no Member shall have any personal
liability on account thereof.

Section 11.03. Expenses. Expenses (including reasonable legal fees and expenses)
incurred by an Indemnitee in defending any claim, demand, action, suit or
proceeding described in Section 11.02 shall, from time to time, be advanced by
the Company prior to the final disposition of such claim, demand, action, suit
or proceeding, upon receipt by the Company of an undertaking by or on behalf of
the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as provided in this Article 11.

Section 11.04. Non-Exclusivity. The indemnification and advancement of expenses
set forth in this Article 11 shall not be exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled under
any statute, the Delaware LLC Act, this Agreement, any other agreement, a policy
of insurance or otherwise. The indemnification and advancement of expenses set
forth in this Article 11 shall continue as to an Indemnitee who has ceased to be
a named Indemnitee and shall inure to the benefit of the heirs, executors,
administrators, successors and permitted assigns of such a Person.

 

30



--------------------------------------------------------------------------------

Section 11.05. Insurance. The Company may purchase and maintain insurance on
behalf of the Indemnitees against any liability asserted against them and
incurred by them in such capacity, or arising out of their status as
Indemnitees, whether or not the Company would have the power to indemnify them
against such liability under this Article 11.

ARTICLE 12

ACCOUNTING AND RECORDS; TAX MATTERS

Section 12.01. Accounting and Records. The books and records of the Company
shall be made and maintained, and the financial position and the results of its
operations recorded, at the expense of the Company, in accordance with such
method of accounting as is determined by the Managing Member. The books and
records of the Company shall reflect all Company transactions and shall be made
and maintained in a manner that is appropriate and adequate for the Company’s
business.

Section 12.02. Tax Returns. The Company shall prepare and timely file all U.S.
federal, state and local and foreign tax returns required to be filed by the
Company. Unless otherwise agreed by the Managing Member, any income tax return
of the Company shall be prepared by an independent public accounting firm of
recognized national standing selected by the Managing Member. Each Member shall
furnish to the Company all pertinent information in its possession relating to
the Company’s operations that is necessary to enable the Company’s tax returns
to be timely prepared and filed. The Company shall deliver to each Member as
soon as practicable, but in any event within 180 days, after the end of the
applicable Fiscal Year, a Schedule K-1 together with such additional information
as may be required by the Members in order to file their individual returns
reflecting the Company’s operations. The Company shall bear the costs of the
preparation and filing of its tax returns.

Section 12.03. Tax Partnership. Neither the Company nor any Member shall make an
election for the Company to be excluded from the application of the provisions
of subchapter K of chapter 1 of subtitle A of the Code or any similar provisions
of applicable state law or to be classified as other than a partnership pursuant
to Treas. Reg. §301.7701-3.

Section 12.04. Tax Elections. The Managing Member shall, on behalf of the
Company, make the following elections on the appropriate forms or tax returns:

(a) to adopt the calendar year as the Company’s taxable year or Fiscal Year, if
permitted under the Code;

(b) to adopt the accrual method of accounting and to keep the Company’s books
and records on the U.S. federal income tax method;

 

31



--------------------------------------------------------------------------------

(c) to elect to amortize the organizational expenses of the Company as permitted
by Section 709(b) of the Code;

(d) as required by the Tax Receivable Agreement, to make an election under
Section 754 of the Code with respect to the Company (and to cause each
Subsidiary Partnership to make such an election under Section 754 of the Code),
which elections shall be in effect for each Fiscal Year in which any Member
Transfers Series B Membership Interests pursuant to the Exchange Agreement; and

(e) any other election the Managing may deem appropriate and in the best
interests of the Members.

Section 12.05. Tax Matters Member.

(a) The Managing Member shall be the “tax matters partner” of the Company as
defined in Section 6231(a)(7) of the Code (the “Tax Matters Member”). The Tax
Matters Member shall take such action as may be necessary to cause to the extent
possible each other Member to become a notice partner within the meaning of
Section 6231 (a)(8) of the Code. The Tax Matters Member shall inform each other
Member of all significant matters that may come to its attention in its capacity
as Tax Matters Member by giving notice thereof on or before the fifth day after
becoming aware thereof and, within that time, shall forward to each other Member
copies of all significant written communications it may receive in that
capacity.

(b) Any cost or expense incurred by the Tax Matters Member in connection with
its duties, including the preparation for or pursuance of administrative or
judicial proceedings, shall be paid by the Company.

(c) Any Member that enters into a settlement agreement with respect to any
partnership item (within the meaning of Section 6231(a)(3) of the Code) shall
notify the other Members of such settlement agreement and its terms within 90
days from the date of the settlement.

(d) No Member shall file a request pursuant to Section 6227 of the Code for an
administrative adjustment of partnership items for any taxable year without
first notifying the other Members. If the Managing Member consents to the
requested adjustment, the Tax Matters Member shall file the request for the
administrative adjustment on behalf of the Members. If such consent is not
obtained within 30 days from such notice, or within the period required to
timely file the request for administrative adjustment, if shorter, any Member,
including the Tax Matters Member, may file a request for administrative
adjustment on its own behalf. Any Member intending to file a petition under
Sections 6226 or 6228 of the Code or other Section of the Code with respect to
any item involving the Company shall notify the other Members of such intention
and the nature of the contemplated proceeding. In the case where the Tax Matters
Member is the Member intending to file such petition on behalf of the Company,
such notice

 

32



--------------------------------------------------------------------------------

shall be given within a reasonable period of time to allow the other Members to
participate in the choosing of the forum in which such petition will be filed.

(e) If any Member intends to file a notice of inconsistent treatment under
Section 6222(b) of the Code, such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with
treatment of that item by the other Members.

ARTICLE 13

ARBITRATION

The Members shall attempt in good faith to resolve all claims, disputes and
other disagreements arising hereunder or under the Exchange Agreement (each, a
“Dispute”) by negotiation. If a Dispute cannot be resolved in such manner, such
Dispute shall, at the request of any party, after providing written notice to
the other parties to the Dispute, be submitted to arbitration in The City of New
York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. The proceeding shall be confidential.
The party initially asserting the Dispute (the “Initiating Party”) shall notify
the other party (the “Responding Party”) of the name and address of the
arbitrator chosen by the Initiating Party and shall specifically describe the
Dispute in issue to be submitted to arbitration. Within 30 days of receipt of
such notification, the Responding Party shall notify the Initiating Party of its
answer to the Dispute, any counterclaim which it wishes to assert in the
arbitration and the name and address of the arbitrator chosen by the Responding
Party. If the Responding Party does not appoint an arbitrator during such 30-day
period, appointment of the second arbitrator shall be made by the American
Arbitration Association upon request of the Initiating Party. The two
arbitrators so chosen or appointed shall choose a third arbitrator, who shall
serve as president of the panel of arbitrators (the “Panel”) thus composed. If
the two arbitrators so chosen or appointed fail to agree upon the choice of a
third arbitrator within 30 days from the appointment of the second arbitrator,
the third arbitrator will be appointed by the American Arbitration Association
upon the request of the arbitrators or either of the parties. In all cases, the
arbitrators must be persons who are knowledgeable about, and have recognized
ability and experience in dealing with, the subject matter of the Dispute. The
arbitrators will act by majority decision. Any decision of the arbitrators shall
(a) be rendered in writing and shall bear the signatures of at least two
arbitrators, and (b) identify the members of the Panel. Absent fraud or manifest
error, any such decision of the Panel shall be final, conclusive and binding on
the parties to the arbitration and enforceable by a court of competent
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration; provided, however, that each party shall pay for and
bear the costs of its own experts, evidence and legal counsel, unless the
arbitrator rules otherwise in the arbitration. The parties shall complete all
discovery within 30 days after the Panel is composed, shall complete the
presentation of evidence to the Panel within 15 days after the completion of
discovery, and a final decision with respect to the matter submitted to
arbitration shall be rendered within 15 days after the completion of
presentation of evidence.

 

33



--------------------------------------------------------------------------------

The parties shall cause to be kept a record of the proceedings of any matter
submitted to arbitration hereunder.

ARTICLE 14

MISCELLANEOUS PROVISIONS

Section 14.01. Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement and understanding by the Members and
the Company with respect to the subject matter hereof and supersede any prior
agreement or understanding by the Members with respect to such subject matter.

Section 14.02. Binding on Successors. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 14.03. Managing Member’s Business. HII, as the sole Managing Member of
the Company, hereby agrees that it (a) will not conduct any business other than
the management and ownership of the Company and its Subsidiaries and (b) shall
not own any other assets (other than on a temporary basis). Notwithstanding the
foregoing, HII may take such actions and own such assets as are necessary or
appropriate to comply with Applicable Law, including compliance with its
responsibilities as a public company under the U.S. federal securities laws,
incur indebtedness and take any other action or own any other asset that the
board of directors of HII determines in good faith is in the best interest of
the Company.

Section 14.04. Debt or Equity Financing. HII shall not dividend or distribute to
its stockholders all or any portion of the proceeds of any debt or equity
financing (including a financing involving any equity-linked securities);
provided, however, that HII may use the proceeds of a financing involving solely
the issuance of common stock of HII to repurchase other common stock held by a
stockholder of HII as long as such repurchase is done at a price that does not
exceed the gross price per share of common stock issued in such financing.

Section 14.05. Governing Law. This Agreement and the rights of the parties
hereunder will be governed by, construed and enforced in accordance with the
laws of the State of Delaware without regard to conflicts of law principles
thereof.

Section 14.06. Headings. All headings herein are inserted only for convenience
and ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.

 

34



--------------------------------------------------------------------------------

Section 14.07. Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance, shall be held
illegal, invalid or unenforceable, the remainder of this Agreement or the
application of such provision to other persons or circumstances shall not be
affected thereby.

Section 14.08. Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to the Company or any Member shall be in writing
and shall be delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 14.08) or nationally
recognized overnight courier, addressed to such Member at the address or
facsimile number set forth in Exhibit A hereto, or below with respect to the
Company, or such other address or facsimile number as may hereafter be
designated in writing by such party to the other parties:

If to the Company, to:

Health Plan Intermediaries Holdings, LLC

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Facsimile No.: (877) 376-5832

Attention: General Counsel

with a copy (which shall not constitute notice to the Company) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Telephone: (212) 450-4125

Facsimile: (212) 701-5125

Attention: Deanna Kirkpatrick

Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 14.08, if sent prior to 5:00 p.m. in the place
of receipt and such day is a Business Day; otherwise, such Notice shall be
deemed not to have been received until the next succeeding Business Day.

Section 14.09. Amendments. This Agreement may be amended (including, for
purposes of this Section 14.09, any amendment effected directly or indirectly by
way of a merger or consolidation of the Company) or waived, in whole or in part,
by the Managing Member; provided, however, that (i) to the extent any amendment
or waiver, including any amendment or waiver of the Exhibits attached hereto,
would disproportionately and adversely affect the rights of any Member holding
Series B Membership Interests compared with the rights of any other Member
holding Series B Membership Interests, such amendment or waiver may only be made
by the Managing Member upon the prior written consent of such disproportionately
and

 

35



--------------------------------------------------------------------------------

adversely affected Member, (ii) to the extent any amendment or waiver, including
any amendment or waiver of the Exhibits attached hereto, would
disproportionately and adversely affect the rights of holders of Series B
Membership Interests compared with the rights of holders of Series A Membership
Interests or any other series or class of Membership Interest, such amendment or
waiver may only be made by the Managing Member upon the prior written consent of
the Majority Holders, and (iii) the following provisions may not be amended by
the Managing Member in any manner adverse to a Member holding Series B
Membership Interests without the prior written consent of the Majority Holders:
Section 5.01, Section 5.02, Article 6, Section 7.02, Section 9.03(a)(vi),
Section 12.02, Section 12.03, Section 12.04(d) and Section 14.04.

Section 14.10. Consent to Jurisdiction. Subject to Article 13, the parties
hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought and
maintained exclusively in the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York located in
the County of New York. Each of the parties irrevocably consents to submit to
the personal jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding. Process in any such
suit, action or proceeding in such courts may be served, and shall be effective,
on any party anywhere in the world, whether within or without the jurisdiction
of any such court, by any of the methods specified for the giving of Notices
pursuant to Section 14.08. Each of the parties irrevocably waives, to the
fullest extent permitted by law, any objection or defense that it may now or
hereafter have based on venue, inconvenience of forum, the lack of personal
jurisdiction and the adequacy of service of process (as long as the party was
provided Notice in accordance with the methods specified in Section 14.08) in
any suit, action or proceeding brought in such courts.

Section 14.11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

[Signature pages follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HII, the Company and the Members named below have duly
executed this Agreement as of the date first written above.

 

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

By:   /s/ Michael W. Kosloske   Name:   Michael W. Kosloske   Title:   Chief
Executive Officer

 

HEALTH PLAN INTERMEDIARIES, LLC By:   /s/ Michael W. Kosloske   Name:   Michael
W. Kosloske   Title:   Chief Executive Officer

 

HEALTH PLAN INTERMEDIARIES SUB, LLC By:   Health Plan Intermediaries, LLC, its
sole member By:   /s/ Michael W. Kosloske   Name:   Michael W. Kosloske   Title:
  Chief Executive Officer

 

HEALTH INSURANCE INNOVATIONS, INC. By:   /s/ Michael W. Kosloske   Name:  
Michael W. Kosloske   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

 

Name and Address of Member

   Number of
Series A
Membership
Interests      Number of
Series B
Membership
Interests      Percentage
Interest  

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

     5,066,667         0         36.9 % 

Health Plan Intermediaries Sub, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

     0         86,667         0.6 % 

Health Plan Intermediaries, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

     0         8,580,000         62.5 % 

Total

     5,066,667         8,666,667         100 % 